--------------------------------------------------------------------------------

Exhibit 10.1


Execution Version


This EMPLOYMENT AGREEMENT by and between Green Brick Partners, Inc., a Delaware
corporation (the “Company”), and James R. Brickman (“Executive”) (each a “Party”
and collectively the “Parties”) is made on July 22, 2019, effective as of
October 27, 2019 (the “Effective Date”).
 
WHEREAS, the Company desires to employ Executive as its Chief Executive Officer,
and Executive desires to accept such employment, on the terms and conditions set
forth in this employment agreement (this “Agreement”).
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
understandings, representations, warranties, undertakings and promises
hereinafter set forth, intending to be legally bound thereby, the Parties agree
as follows:
 
1.
Employment Period.

 
Subject to earlier termination in accordance with Section 3 of this Agreement,
Executive shall be employed by the Company for a period commencing on the
Effective Date and ending on the fifth anniversary of the Effective Date (the
“Employment Period”) unless the Parties mutually agree to extend the term at
least ninety (90) days prior to the end of the Employment Period. Upon
Executive’s termination of employment with the Company for any reason, at the
Company’s request, Executive shall immediately resign all positions with the
Company and all of its subsidiaries and its affiliates (collectively, the
“Company Group”), including any position as a member of the Company’s Board of
Directors (the “Board”).
 
2.
Terms of Employment.

 
(a)          Position. During the Employment Period, Executive shall serve as
Chief Executive Officer of the Company and will perform such duties and exercise
such supervision with regard to the business of the Company as are associated
with such position, including such duties as may be prescribed from time to time
by the Board. Executive shall report directly to the Board and if reasonably
requested by the Board, Executive hereby agrees to serve (without additional
compensation) as an officer and director of the Company Group.
 
(b)          Duties. During the Employment Period, Executive shall have such
responsibilities, duties, and authority that are customary for Executive’s
position, subject at all times to the control of the Board, and shall perform
such services as customarily are provided by an executive of a corporation with
Executive’s position and such other services consistent with Executive’s
position, as shall be assigned to Executive from time to time by the Board.
During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive agrees to devote all of
Executive’s business time to the business and affairs of the Company Group and
to use Executive’s commercially reasonable efforts to perform faithfully,
effectively and efficiently Executive’s responsibilities and obligations
hereunder. Executive shall be entitled to engage in charitable and educational
activities and to manage Executive’s personal and family investments, to the
extent such activities are not competitive with the business of the Company
Group, do not interfere with the performance of Executive’s duties for the
Company Group and are otherwise consistent with the Company Group’s governance
policies.
 

--------------------------------------------------------------------------------


(c)          Compensation.


(i)          Base Salary. Effective November 1, 2019 and during the remainder
Employment Period, Executive shall receive an annual base salary in an amount
equal to one million five hundred thousand dollars ($1,500,000), less all
applicable withholdings, which shall be paid in accordance with the customary
payroll practices of the Company and prorated for partial calendar years of
employment (as in effect from time to time, the “Annual Base Salary”). The
Annual Base Salary shall be subject to review every three years by the Board, in
its sole discretion, for possible increase (but not decrease) and any such
increased Annual Base Salary shall constitute “Annual Base Salary” for purposes
of this Agreement.
 
(ii)         Annual Bonus. During the Employment Period, with respect to each
completed fiscal year of the Company commencing with the 2019 fiscal year,
Executive shall be eligible to receive a bonus (the “Bonus”) with a target
amount (the “Target Bonus”) equal to 133.3% of Annual Base Salary in 2019 and
2020, 180% of Annual Base Salary in 2021, 206.7% of Annual Base Salary in 2022,
220% of Annual Base Salary in 2023, and 233.3% of Annual Base Salary in 2024,
where the Target Bonus is contingent upon the achievement of qualitative and
quantitative performance goals established by the Board and assessed solely at
the discretion of the Board. The Bonus shall be paid in accordance with the
terms of the Company’s bonus plan as in effect from time to time. The Bonus may
be paid partially in cash and partially in equity, as determined by the Board in
its sole discretion. The Bonus for each year, if any, shall be paid by March 15
next following the fiscal year to which such Bonus relates, provided that
Executive is employed on the last day of such fiscal year. For 2019 and,
notwithstanding the foregoing, for any year in which the Employment Period
expires due to non-extension thereof (provided that Executive is employed on the
last day of such Employment Period), Executive shall be entitled to a prorated
Bonus based on the actual performance results for such year, prorated based on
the number of days elapsed in such year and payable when the Bonus would
ordinarily be payable.
 
(iii)        Benefits. During the Employment Period, Executive shall be eligible
to participate in all retirement, compensation and employee benefit plans,
practices, policies and programs provided by the Company to the extent
applicable generally to senior executives of the Company (except severance
plans, policies, practices, or programs) subject to the eligibility criteria set
forth therein, as such may be amended or terminated from time to time. During
the Employment Period, the Company will provide Executive with indemnification
to the fullest extent permitted by applicable law and directors’ and officers’
insurance coverage.
 
(iv)        Expenses. During the Employment Period, Executive shall be entitled
to receive reimbursement for all reasonable business expenses incurred by
Executive in performance of Executive’s duties hereunder provided that Executive
provides all necessary documentation in accordance with the Company’s policies.
 
2

--------------------------------------------------------------------------------

(d)          Indemnification. The Company shall maintain an adequate level of
directors’ and officers’ liability insurance to protect the Executive from
liability related to his employment with the Company on a basis no less
favorable than that provided to any director or officer of the Company. To the
extent Executive is not indemnified by such insurance, the Company agrees to
indemnify the Executive for liability related to his employment with the
Company, other than any liability related to the Executive’s gross negligence,
willful misconduct, fraud or material breach of this Agreement or any of the
Company’s policies, to the maximum extent permitted by applicable law and to
promptly advance to the Executive or the Executive’s heirs or representatives
related expenses upon written request with appropriate documentation of such
expense upon receipt of an undertaking by the Executive or on the Executive’s
behalf to repay such amount if it shall ultimately be determined that the
Executive is not entitled to be indemnified by the Company. The Company further
agrees that such indemnification and agreement to advance expenses shall survive
the Executive’s resignation, termination or expiration of this Agreement, with
respect to actions taken by him during his employment with the Company, unless
such actions could have been grounds for termination by the Company for Cause.
 
(e)          Claw-Back. The Company may claw back from Executive any Bonus and
equity-based compensation received in the prior year if the Company is required
to restate financial results due to material non-compliance with any financial
reporting requirements; provided, however, that notwithstanding the foregoing,
the Company shall be entitled to claw back any Bonus or equity-based
compensation received by Executive, irrespective of when received, that is
required to be recovered pursuant to Section 954 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act once the rules thereunder have been
implemented.
 
3.
Termination of Employment.

 
(a)          Death or Disability. Executive’s employment shall terminate
automatically upon Executive’s death. If Executive becomes subject to a
“Disability” (as defined below) during the Employment Period, the Company may
give Executive written notice in accordance with Sections 3(g) and 9(g) of its
intention to terminate Executive’s employment. For purposes of this Agreement,
“Disability” means Executive’s inability to perform Executive’s duties hereunder
by reason of any medically determinable physical or mental impairment for a
period of ninety (90) consecutive days or one hundred eighty (180) days or more
in any twelve (12) month period.
 
(b)          Cause. Executive’s employment may be terminated at any time by the
Company for “Cause” (as defined below). For purposes of this Agreement, “Cause”
shall mean Executive’s (i) commission of a felony or a crime of moral turpitude,
(ii) engaging in conduct that constitutes fraud or embezzlement, (iii) engaging
in conduct that constitutes gross negligence or willful misconduct that results
or could reasonably be expected to result in harm to the Company Group’s
business or reputation, (iv) breach of any material terms of Executive’s
employment, including this Agreement or (v) continued willful failure to
substantially perform Executive’s duties. Executive’s employment shall not be
terminated for “Cause” within the meaning of clauses (iv) and (v) above unless
Executive has been given written notice by the Company stating the basis for
such intended termination and Executive is given fifteen (15) days to cure, to
the extent curable, the neglect or conduct that is the basis of any such claim.
 
(c)          Termination Without Cause. The Company may terminate Executive’s
employment hereunder without Cause at any time for any reason or no reason upon
thirty (30) days’ prior written notice.
 
3

--------------------------------------------------------------------------------

(d)          Good Reason. Executive’s employment may be terminated by Executive
for Good Reason upon the occurrence of any event or condition constituting Good
Reason. For purposes of this Agreement, “Good Reason” means any of the following
actions taken by the Company without Executive’s written consent: (i) any
material failure of the Company to fulfill its obligations under this Agreement,
(ii) a material and adverse change to, or a material reduction of, Executive’s
duties and responsibilities to the Company or, following a Change in Control (as
defined below), a change in Executive’s reporting position such that Executive
no longer reports directly to the board of directors of the parent corporation
in a group of controlled corporations and other entities, (iii) a material
reduction in Executive’s then current Annual Base Salary (not including any
diminution related to a broader compensation reduction that is not limited to
Executive specifically and that is not more than 10% in the aggregate), or (iv)
the relocation of Executive’s primary office to a location more than fifty (50)
miles from the prior location, which materially increases Executive’s commute to
work; provided, that any such event shall not constitute Good Reason unless and
until Executive shall have provided the Company with notice thereof no later
than thirty (30) days following the initial occurrence of such event and the
Company shall have failed to remedy such event within thirty (30) days following
receipt of such notice (such 30-day period, the “Good Reason Cure Period”). If,
at the end of the Good Reason Cure Period, the event or condition that
constitutes Good Reason has not been remedied, Executive will be entitled to
terminate employment for Good Reason during the 30-day period that follows the
end of the Good Reason Cure Period. If Executive does not terminate employment
during such 30-day period, Executive shall not be permitted to terminate
employment for Good Reason as a result of such event or condition.
 
(i)           Change in Control. For purposes of this Agreement, “Change in
Control” means the occurrence of any of the following events:
 
(1)          the acquisition, directly or indirectly, by any Person or Group of
Beneficial Ownership of securities entitled to vote generally in the election of
directors (“voting securities”) of the Company that represent 50% or more of the
combined voting power of the Company’s then outstanding voting securities, other
than:
 
a.          an acquisition by a trustee or other fiduciary holding securities
under any employee benefit plan (or related trust) sponsored or maintained by
the Company or any Person controlled by Parent or the Company or by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Person controlled by Parent or the Company, or
 
b.          an acquisition of voting securities by a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of the stock of the Company, or
 
c.          an acquisition of voting securities pursuant to a transaction
described in clause 3(d)(i)(3) below that would not be a Change in Control under
clause 3(d)(i)(3);
 
4

--------------------------------------------------------------------------------

(2)          individuals who, as of the Effective Date, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to such date whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least two-thirds of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person (including, without limitation, by reason
of any agreement intended to avoid or settle any election contest or
solicitation of proxies or consents) other than the Board;
 
(3)          the consummation by the Company (whether directly involving the
Company or indirectly involving the Company through one or more intermediaries)
of (x) a merger, consolidation, reorganization, or business combination or (y) a
sale or other disposition of all or substantially all of the Company’s assets or
(z) the acquisition of assets or stock of another entity, in each case, other
than a transaction
 
a.          which results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
Person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such Person, the “Successor Entity”)), directly or indirectly, at
least 50% of the combined voting power of the Successor Entity’s outstanding
voting securities immediately after the transaction, and
 
b.          after which more than 50% of the members of the board of directors
of the Successor Entity were members of the Incumbent Board at the time of the
Board’s initial approval of the transaction (including, without limitation,
approval of the agreement providing for the transaction), and
 
c.          after which no Person or Group beneficially owns (individually or
collectively) voting securities representing 50% or more of the combined voting
power of the Successor Entity; provided, however, that no Person or Group shall
be treated for purposes of this clause (c) as beneficially owning 50% or more of
combined voting power of the Successor Entity solely as a result of the voting
power held in Parent prior to the consummation of the transaction; or
 
(4)          a liquidation or dissolution of the Company.
 
For purposes of clause 3(d)(i)(1) above, the calculation of voting power shall
be made as if the date of the acquisition were a record date for a vote of the
Company’s stockholders, and for purposes of clause 3(d)(i)(3) above, the
calculation of voting power shall be made as if the date of the consummation of
the transaction were a record date for a vote of the Company’s stockholders.
 
5

--------------------------------------------------------------------------------

(ii)          For purposes of the preceding definition, the terms “Person,”
“Group,” “Beneficial Owner,” and “Beneficial Ownership” have the meanings used
in the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
regulations thereunder. Notwithstanding the foregoing, (A) Persons shall not be
considered to be acting as a Group solely because they purchase or own stock of
the Company at the same time, or as a result of the same public offering, (B)
however, Persons will be considered to be acting as Group if they are owners of
a corporation that enters into a merger, consolidation, purchase or acquisition
of stock, or similar business transaction, with the Company, and (C) if a
Person, including an entity, owns stock both in the Company and in a corporation
that enters into a merger, consolidation, purchase or acquisition of stock, or
similar transaction, with the Company, such stockholders shall be considered to
be acting as a Group with other stockholders only with respect to the ownership
in the corporation before the transaction.
 
(e)          Voluntary Termination. Executive’s employment may be terminated at
any time by Executive without Good Reason upon thirty (30) days’ prior written
notice.
 
(f)          Termination as a Result of Expiration of the Employment Period.
Unless otherwise agreed between the Parties pursuant to Section 1 hereof or
otherwise, Executive’s employment shall automatically terminate upon the
expiration of the Employment Period.
 
(g)         Notice of Termination. Any termination by the Company for Cause or
without Cause or by reason of Disability, or by Executive for Good Reason or
without Good Reason, shall be communicated by Notice of Termination to the other
Party hereto given in accordance with Section 9(g). For purposes of this
Agreement, a “Notice of Termination” means a written notice that (i) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated and (iii) if the “Date of Termination” (as defined below)
is other than the date of receipt of such notice, specifies the termination
date. The failure by Executive or the Company to set forth in the Notice of
Termination any fact or circumstance that contributes to a showing of Good
Reason or Cause shall not waive any right of Executive or the Company hereunder
or preclude Executive or the Company from asserting such fact or circumstance in
enforcing Executive’s or the Company’s rights hereunder.
 
(h)         Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated by the Company for Cause, without Cause or by reason of
Disability, or by Executive for Good Reason or without Good Reason, the date
specified in the Notice of Termination (in the case of a termination with or
without Good Reason, provided such Date of Termination is in accordance with
Section 3(d) or Section 3(e)), (ii) if Executive’s employment is terminated by
reason of death, the date of death, and (iii) the expiration of the Employment
Period, and the termination of Executive’s employment upon the date of such
expiration.
 
4.          Obligations of the Company upon Termination.
 
(a)          For Good Reason; Without Cause. If during the Employment Period,
the Company shall terminate Executive’s employment without Cause or Executive
shall terminate Executive’s employment for Good Reason, then the Company will
provide Executive with the following payments and/or benefits:
 
6

--------------------------------------------------------------------------------

(i)           The Company shall pay to Executive (A) any vested payments or
benefits to which Executive or Executive’s estate may be entitled to receive
under any of the Company’s benefit plans or applicable law, in accordance with
the terms of such plans or law (B) any Bonus earned but not yet paid for any
fiscal year ended prior to the year in which the Date of Termination occurs, at
such time as such Bonus is otherwise payable and as determined in the sole
discretion of the Board; and (C) as soon as reasonably practicable but no later
than 60 days following the Date of Termination in a lump sum to the extent not
previously paid, (1) the Annual Base Salary through the Date of Termination, and
(2) the amount of any unpaid expense reimbursements to which Executive may be
entitled pursuant to Section 2(c)(iv) hereof (clauses (A), (B) and (C), the
“Accrued Obligations”); and
 
(ii)          Subject to Sections 4(e) and 5(i) below, after the Date of
Termination, the Company will pay Executive severance in an amount equal to two
(or, if the Date of Termination occurs within 24 months following a Change in
Control, three) times the sum of (x) Executive’s Annual Base Salary plus (y) the
Target Bonus for the year in which the Date of Termination occurs (the
“Severance Payment”). The Severance Payment shall, subject to Section 4(e)
below, be paid in a lump sum on the first payroll date following the Release
Deadline Date (as defined in Section 4(e)), subject to the terms and conditions
in Section 4(e) and 5(i) below.
 
(b)         Death or Disability. If Executive’s employment shall be terminated
by reason of the Executive’s death or Disability, then the Company will provide
Executive with the Accrued Obligations. Thereafter, the Company Group shall have
no further obligation to Executive or Executive’s legal representatives.
 
(c)          Cause; Other than for Good Reason. If Executive’s employment shall
be terminated by the Company for Cause or by Executive without Good Reason, then
the Company will provide Executive with the Accrued Obligations. Thereafter, the
Company Group shall have no further obligation to Executive or Executive’s legal
representatives.
 
(d)          Expiration of the Employment Period. If Executive’s employment
terminates by reason of the expiration of the Employment Period pursuant to
Section 1 as a result of the Company’s or Executive’s non-extension, then the
Company will provide Executive with the Accrued Obligations. Thereafter, the
Company Group shall have no further obligation to Executive or Executive’s legal
representatives.
 
(e)          Separation Agreement and General Release. The Company’s obligation
to pay the Severance Payment pursuant to Section 4(a) is conditioned on
Executive’s or Executive’s legal representative’s executing a separation
agreement and general release of claims related to or arising from Executive’s
employment with the Company or the termination of employment, against the
Company Group (and their respective officers and directors) in a form reasonably
determined by the Company, which shall be provided by the Company to Executive
within five (5) days following the Date of Termination; provided, that if such
release does not become effective and irrevocable in accordance with its terms
within fifty-five (55) days following the Date of Termination (the “Release
Deadline Date”), the Company shall not have any obligation to provide the
Severance Payment.
 
7

--------------------------------------------------------------------------------

5.
Restrictive Covenants.

 
(a)          Non-Solicitation. In consideration of Executive’s employment and
receipt of payments hereunder, during the period commencing on the Effective
Date and ending twelve (12) months after the Date of Termination (the
“Restricted Period”), Executive shall not directly, or indirectly through
another person, (x) induce or attempt to induce any employee, representative,
agent or consultant of the Company or any of its affiliates (the “Company
Group”) to leave the employ or services of the Company Group, or in any way
interfere with the relationship between the Company Group and any employee,
representative, agent or consultant thereof, (y) hire any person who was an
employee, representative, agent or consultant of the Company Group at any time
during the twelve-month period immediately prior to the date on which such
hiring would take place or (z) directly or indirectly call on, solicit or
service any customer, supplier, licensee, licensor, representative, agent or
other business relation of the Company Group in order to induce or attempt to
induce such person to cease doing business with, or reduce the amount of
business conducted with, the Company Group, or in any way interfere with the
relationship between any such customer, supplier, licensee, licensor,
representative, agent or business relation of the Company Group. No action by
another person or entity shall be deemed to be a breach of this provision unless
the Executive directly or indirectly assisted, encouraged or otherwise counseled
such person or entity to engage in such activity.
 
(b)          Non-Competition. Executive acknowledges and agrees that the Company
Group would be irreparably damaged if Executive were to provide services to any
person competing with the Company Group or engaged in a similar business and
that such competition by Executive would result in a significant loss of
goodwill by the Company Group. Therefore, in consideration of the payments and
benefits provided to Executive and other obligations of the Company to Executive
pursuant to this Agreement, including, without limitation, the Company’s promise
and obligation to provide Executive with Confidential Information (as defined
below), Executive agrees that during the Restricted Period, Executive shall not
(and shall cause each of Executive’s affiliates not to) directly or indirectly
own any interest in, manage, control, participate in (whether as an officer,
director, manager, employee, partner, equity holder, member, agent,
representative or otherwise), consult with, render services for, or in any other
manner engage in any business engaged directly or indirectly, in the Geographic
Area (as defined below), in the business of the Company Group as currently
conducted or proposed to be conducted as of the Date of Termination; provided,
that nothing herein shall prohibit Executive from being a passive owner of not
more than 5% of the outstanding stock of any class of a corporation which is
publicly traded so long as Executive does not actively participate in the
business of such corporation. For purposes of this Agreement, the “Geographic
Area” shall mean the United States of America and any other country or territory
in which the Company Group has material business operations. Notwithstanding the
foregoing, Executive may provide consulting services from time to time to the
following companies: Centre Living Homes, LLC and its affiliates and Princeton
Realty Corporation; provided, that such activities do not unreasonably interfere
with the performance of Executive’s duties for the Company Group.
 
8

--------------------------------------------------------------------------------

(c)         Non-Disclosure; Non-Use of Confidential Information. Executive
acknowledges that the Company Group has a legitimate and continuing proprietary
interest in the protection of its Confidential Information and that it has
invested substantial sums and will continue to invest substantial sums to
develop, maintain and protect such Confidential Information. Executive shall not
disclose or use at any time, either during Executive’s employment with the
Company or at any time thereafter, any Confidential Information of which
Executive is or becomes aware, whether or not such information is developed by
Executive, except to the extent that such disclosure or use is directly related
to and required by Executive’s performance in good faith of duties assigned to
Executive by the Company. Executive will take all appropriate steps to safeguard
Confidential Information in Executive’s possession and to protect it against
disclosure, misuse, espionage, loss and theft. Executive shall deliver to the
Company at the termination of Executive’s employment with the Company, or at any
time the Company may request, all memoranda, notes, plans, records, reports,
computer tapes and software and other documents and data (and copies thereof)
relating to the Confidential Information or the “Work Product” (as defined in
Section 5(e)(ii)) of the business of the Company Group that Executive may then
possess or have under Executive’s control. In accordance with the Defend Trade
Secrets Act, 18 U.S.C. § 1833(b), and other applicable law, nothing in this
Agreement or any other agreement or policy shall prevent Executive from, or
expose Executive to criminal or civil liability under federal or state trade
secret law for, (A) directly or indirectly sharing any Company Group trade
secrets or other confidential information (except information protected by the
Company’s attorney-client or work product privilege) with an attorney or with
any federal, state, or local government agencies, regulators, or officials, for
the purpose of investigating or reporting a suspected violation of law, whether
in response to a subpoena or otherwise, without notice to the Company, or (B)
disclosing trade secrets in a complaint or other document filed in connection
with a legal claim, provided that the filing is made under seal.
 
(d)         Proprietary Rights. Executive recognizes that the Company Group
possesses a legitimate and continuing proprietary interest in all Confidential
Information and Work Product and has the exclusive right and privilege to use,
protect by copyright, patent or trademark, or otherwise exploit the processes,
ideas and concepts described therein to the exclusion of Executive, except as
otherwise agreed between the Company Group and Executive in writing. Executive
expressly agrees that any Work Product made or developed by Executive or
Executive’s agents during the course of Executive’s employment, including any
Work Product which is based on or arises out of Work Product, shall be the
property of and inure to the exclusive benefit of the Company Group. Executive
further agrees that all Work Product developed by Executive (whether or not able
to be protected by copyright, patent or trademark) during the course of
Executive’s employment with the Company, or involving the use of the time,
materials or other resources of the Company Group, shall be promptly disclosed
to the Company Group and shall become the exclusive property of the Company
Group, and Executive shall execute and deliver any and all documents necessary
or appropriate to implement the foregoing.
 
9

--------------------------------------------------------------------------------


(e)          Certain Definitions.


(i)          As used herein, the term “Confidential Information” means
information that is not generally known to the public (but for purposes of
clarity, Confidential Information shall never exclude any such information that
becomes known to the public because of Executive’s unauthorized disclosure) and
that is used, developed or obtained by the Company Group in connection with its
business, including, but not limited to, information, observations and data
obtained by Executive while employed by the Company Group concerning (A) the
business or affairs of the Company Group, (B) products or services, (C) fees,
costs and pricing structures, (D) designs, (E) analyses, (F) drawings,
photographs and reports, (G) computer software, including operating systems,
applications and program listings, (H) flow charts, manuals and documentation,
(I) databases, (J) accounting and business methods, (K) inventions, devices, new
developments, methods and processes, whether patentable or unpatentable and
whether or not reduced to practice, (L) customers and clients and customer or
client lists, (M) other copyrightable works, (N) all production methods,
processes, strategies, plans, technology and trade secrets, (O) personnel
information, and (P) all similar and related information in whatever form.
Confidential Information will not include any information that has been
published in a form generally available to the public (except as a result of
Executive’s unauthorized disclosure) prior to the date Executive proposes to
disclose or use such information. Confidential Information will not be deemed to
have been published or otherwise disclosed merely because individual portions of
the information have been separately published, but only if all material
features comprising such information have been published in combination.
 
(ii)         As used herein, the term “Work Product” means all inventions,
innovations, improvements, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos and all similar or related information (whether
patentable or unpatentable) that relates to the Company Group’s actual or
anticipated business, research and development or existing or future products or
services and that are conceived, developed or made by Executive (whether or not
during usual business hours and whether or not alone or in conjunction with any
other person) while employed by the Company together with all patent
applications, letters patent, trademark, trade name and service mark
applications or registrations, copyrights and reissues thereof that may be
granted for or upon any of the foregoing.
 
(f)          Enforcement. If Executive commits a breach of any of the provisions
of this Section 5 or Section 6 below, the Company shall have the right and
remedy to have the provisions specifically enforced by any court having
jurisdiction, it being acknowledged and agreed by Executive that the services
being rendered hereunder to the Company Group are of a special, unique and
extraordinary character and that any such breach will cause irreparable injury
to the Company Group and that money damages will not provide an adequate remedy
to the Company Group. Such right and remedy shall be in addition to, and not in
lieu of, any other rights and remedies available to the Company at law or in
equity. Accordingly, Executive consents to the issuance of an injunction,
whether preliminary or permanent, consistent with the terms of this Agreement
(without posting a bond or other security) if the Company establishes a
violation of Section 5 or 6 of this Agreement.
 
(g)          Blue Pencil. If, at any time, the provisions of this Section 5
shall be determined to be invalid or unenforceable under any applicable law, by
reason of being vague or unreasonable as to area, duration or scope of activity,
this Agreement shall be considered divisible and shall become and be immediately
amended to only such area, duration and scope of activity as shall be determined
to be reasonable and enforceable by the court or other body having jurisdiction
over the matter and Executive and the Company agree that this Agreement as so
amended shall be valid and binding as though any invalid or unenforceable
provision had not been included herein.
 
10

--------------------------------------------------------------------------------

(h)          EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS CAREFULLY READ THIS
SECTION 5 AND HAS HAD THE OPPORTUNITY TO REVIEW ITS PROVISIONS WITH ANY ADVISORS
AS EXECUTIVE CONSIDERED NECESSARY AND THAT EXECUTIVE UNDERSTANDS THIS
AGREEMENT’S CONTENTS AND SIGNIFIES SUCH UNDERSTANDING AND AGREEMENT BY SIGNING
BELOW.
 
(i)          Severance Payments. In addition to the rights and remedies
available to the Company under this Agreement, and not in any way in limitation
of any right or remedy otherwise available to the Company Group, in the event
that Executive violates any material term of this Agreement or any other
agreement between the Company and Executive, (i) the Company’s obligation to pay
the Severance Payment and Executive’s right to receive such Severance Payment
shall terminate and be of no further force or effect and (ii) Executive shall
promptly repay to the Company an amount equal to the portion of the Severance
Payment previously paid to Executive.
 
6.
Non-Disparagement.

 
(a)         During the Employment Period and at all times thereafter, neither
Executive nor Executive’s agents shall directly or indirectly, whether in public
or private, make, publish, encourage, ratify, or authorize; or assist or enable
any other person or entity in making, authorizing, ratifying, or publishing; any
statements that in any way defame, criticize, malign, impugn, reflect negatively
on, or disparage any of the Company Parties (as defined below), or cast any of
the Company Parties (as defined below) in a negative light in any manner
whatsoever. Executive also agrees that Executive will not publicly comment upon
or discuss, or assist or permit any other person or entity to publicly comment
upon or discuss, any of the Company Parties with any media source or outlet
(whether negatively or otherwise), including but not limited to or with any
reporters, bloggers, weblogs, websites, newspapers, magazines, television
stations or productions, radio stations, news organizations, news outlets, or
publications, or in any movie, book, or theatrical production. The foregoing
shall not be violated by truthful responses to (i) legal process or governmental
inquiry or (ii) by private statements to the Company’s officers, directors or
employees; provided, that in the case of Executive, with respect to clause (ii),
such statements are made in the course of carrying out Executive’s duties
pursuant to this Agreement. For purposes of this Agreement, “Company Parties”
shall include the Company Group and all of its members; and all of the past,
present, and future stockholders, members, partners, principals, investors,
directors, officers, managers, benefit plans, fiduciaries, employees, agents,
attorneys, heirs, representatives, administrators, successors, and assigns of
any of the foregoing entities. Each of the Company Parties shall be a
third-party beneficiary of this Agreement and shall be authorized to enforce
this Agreement in accordance with its terms.
 
(b)         During the Employment Period and at all times thereafter, the
Company shall take all reasonable steps to ensure that no member of the Board
nor any senior executive of the Company (the “Key Persons”) shall directly or
indirectly, whether in public or private, make, publish, encourage, ratify, or
authorize; or assist or enable any other person or entity in making,
authorizing, ratifying, or publishing; any statements that in any way defame,
criticize, malign, impugn, reflect negatively on, or disparage the Executive, or
cast the Executive in a negative light in any manner whatsoever. The foregoing
shall not be violated by truthful responses to (i) legal process or governmental
inquiry or (ii) by private statements to the Company’s officers, directors or
employees by Key Persons; provided, that with respect to clause (ii), such
statements are made in the course of carrying out the Key Person’s duties
pursuant to the Company.
 
11

--------------------------------------------------------------------------------

7.
Confidentiality of Agreement.

 
The Parties acknowledge and agree that this Agreement shall be filed with the
Securities and Exchange Commission. Notwithstanding the foregoing, the Parties
agree that the discussions and correspondence that led to this Agreement are
private and confidential. Except as may be required by applicable law,
regulation, or stock exchange requirement, neither Party may disclose the above
information to any other person or entity without the prior written approval of
the other Party.
 
8.
Executive’s Representations, Warranties and Covenants.

 
(a)         Executive hereby represents and warrants to the Company that:
 
(i)          Executive has all requisite power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby,
and this Agreement has been duly executed by Executive;
 
(ii)          the execution, delivery and performance of this Agreement by
Executive does not and will not, with or without notice or the passage of time,
conflict with, breach, violate or cause a default under any agreement, contract
or instrument to which Executive is a party or any judgment, order or decree to
which Executive is subject;
 
(iii)        Executive is not a party to or bound by any employment agreement,
consulting agreement, non-compete agreement, fee for services agreement,
confidentiality agreement or similar agreement with any other person;
 
(iv)         upon the execution and delivery of this Agreement by the Company
and Executive, this Agreement will be a legal, valid and binding obligation of
Executive, enforceable in accordance with its terms;
 
(v)          Executive understands that the Company will rely upon the accuracy
and truth of the representations and warranties of Executive set forth herein
and Executive consents to such reliance; and
 
(vi)         as of the date of execution of this Agreement, Executive is not in
breach of any of its terms, including having committed any acts that would form
the basis for a Cause termination if such act had occurred after the Effective
Date.
 
(b)         The Company hereby represents and warrants to Executive that:
 
(i)           the Company has all requisite power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby,
and this Agreement has been duly executed by the Company;
 
(ii)          the execution, delivery and performance of this Agreement by the
Company does not and will not, with or without notice or the passage of time,
conflict with, breach, violate or cause a default under any agreement, contract
or instrument to which the Company is a party or any judgment, order or decree
to which the Company is subject;
 
12

--------------------------------------------------------------------------------

(iii)        upon the execution and delivery of this Agreement by the Company
and Executive, this Agreement will be a legal, valid and binding obligation of
the Company, enforceable in accordance with its terms; and
 
(iv)         the Company understands that Executive will rely upon the accuracy
and truth of the representations and warranties of the Company set forth herein
and the Company consents to such reliance.
 
9.
General Provisions.

 
(a)          Severability. It is the desire and intent of the Parties hereto
that the provisions of this Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable under any present or future law, and if the
rights and obligations of any Party under this Agreement will not be materially
and adversely affected thereby, such provision, as to such jurisdiction, shall
be ineffective, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction; furthermore, in lieu of such invalid or unenforceable provision
there will be added automatically as a part of this Agreement, a legal, valid
and enforceable provision as similar in terms to such invalid or unenforceable
provision as may be possible. Notwithstanding the foregoing, if such provision
could be more narrowly drawn so as not to be invalid, prohibited or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.
 
(b)         Entire Agreement and Effectiveness. Effective as of the Effective
Date, this Agreement embodies the complete agreement and understanding among the
Parties hereto with respect to the subject matter hereof and supersedes and
preempts any prior understandings, agreements or representations by or among the
Parties, written or oral, which may have related to the subject matter hereof in
any way, including, without limitation, that certain Employment Agreement by and
between the Company and Executive, dated October 27, 2014.
 
(c)          Successors and Assigns.
 
(i)           This Agreement is personal to Executive and without the prior
written consent of the Company shall not be assignable by Executive otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by Executive’s legal representatives.
 
(ii)          This Agreement shall inure to the benefit of and be binding upon
the Company Group and their successors and assigns.
 
(d)          Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICTING PROVISION OR RULE THAT WOULD CAUSE THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF
THE FOREGOING, THE INTERNAL LAW OF THE STATE OF DELAWARE WILL CONTROL THE
INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH
JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF
SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.
 
13

--------------------------------------------------------------------------------


(e)          Enforcement.


(i)           Arbitration. Except as specifically set forth in Section 5(f) of
this Agreement, in consideration of Executive’s employment with the Company and
Executive’s receipt of compensation and other benefits under this Agreement,
EXECUTIVE AGREES THAT ANY AND ALL CONTROVERSIES, CLAIMS, OR DISPUTES WITH ANYONE
(INCLUDING THE COMPANY GROUP AND ANY EMPLOYEE, OFFICER, DIRECTOR, STOCKHOLDER OR
BENEFIT PLAN OF THE COMPANY GROUP, IN THEIR CAPACITY AS SUCH OR OTHERWISE)
ARISING OUT OF, RELATING TO, OR RESULTING FROM EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY OR THE TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, INCLUDING
ANY BREACH OF THIS AGREEMENT, SHALL BE SUBJECT TO BINDING ARBITRATION. Such
arbitration shall take place in Dallas, Texas (unless the Parties agree in
writing to a different location), before a single arbitrator, who shall be an
attorney, in accordance with the Employment Dispute Resolution Rules of the
American Arbitration Association then in effect. Executive agrees that the
arbitrator shall have the power to decide any motions brought by any party to
the arbitration, including motions for summary judgment and/or adjudication and
motions to dismiss and demurrers, prior to any arbitration hearing. Executive
also agrees that the arbitrator shall have the power to award any remedies,
including attorneys’ fees and costs, available under applicable law. The
decision and award made by the arbitrator shall be final, binding and conclusive
on all Parties hereto for all purposes, and judgment may be entered thereon in
any court having jurisdiction thereof. The Company will bear the totality of the
arbitrator’s and administrative fees and costs. Each Party shall otherwise bear
its own litigation costs and expenses; provided, however, that the arbitrator
shall have the discretion to award the prevailing Party reimbursement of its
reasonable attorney’s fees and costs. The arbitration shall be conducted on a
strictly confidential basis, and Executive shall not disclose the existence of a
claim, the nature of a claim, any documents, exhibits, or information exchanged
or presented in connection with such a claim, or the result of any claim
(collectively, “Arbitration Materials”) to any third party, with the sole
exception of Executive’s legal counsel, who Executive shall ensure also fully
complies with the confidentiality provisions of this Agreement. In the event of
any court proceeding to challenge or enforce an arbitrator’s award, the Parties
hereby consent to the exclusive jurisdiction of the state and federal courts in
Dallas, Texas and agree to exclusive venue in Dallas, Texas. The Parties hereby
agree to take all steps necessary to protect the confidentiality of the
Arbitration Materials in connection with any court proceeding, agree to take all
appropriate steps to file all Confidential Information (and documents containing
Confidential Information) under seal in any such proceeding where possible, and
agree to the entry of an appropriate protective order encompassing the
confidentiality provisions of this Agreement.
 
(ii)          Remedies. All remedies hereunder are cumulative, are in addition
to any other remedies provided for by law and may, to the extent permitted by
law, be exercised concurrently or separately, and the exercise of any one remedy
shall not be deemed to be an election of such remedy or to preclude the exercise
of any other remedy.
 
14

--------------------------------------------------------------------------------

(iii)        Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT.
 
(f)          Amendment and Waiver. The provisions of this Agreement may be
amended and waived only with the prior written consent of the Company and
Executive and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall be construed as a waiver of such provisions
or affect the validity, binding effect or enforceability of this Agreement or
any provision hereof.
 
(g)          Notices. Any notice provided for in this Agreement must be in
writing and must be either personally delivered, transmitted via telecopier,
mailed by first class mail (postage prepaid and return receipt requested) or
sent by reputable overnight courier service (charges prepaid) to the recipient
at the address below indicated or at such other address or to the attention of
such other person as the recipient party has specified by prior written notice
to the sending party. Notices will be deemed to have been given hereunder and
received when delivered personally, when received if transmitted via telecopier,
five (5) days after deposit in the U.S. mail and one day after deposit for
overnight delivery with a reputable overnight courier service.
 
If to the Company, to:
 
Green Brick Partners, Inc.
2805 North Dallas Parkway Suite 400
Plano, TX 75093
Attention: Chairman of the Board
 
with a copy to:
 
Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, NY 10036
Facsimile: (212) 872-1002
Attention: Alice Hsu
 
If to Executive, to:
 
Executive’s home address most recently on file with the Company.
 
(h)          Withholdings Taxes. The Company may withhold from any amounts
payable under this Agreement such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.
 
15

--------------------------------------------------------------------------------

(i)          Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements contained herein shall survive any
termination of Executive’s employment under this Agreement.
 
(j)          Descriptive Headings. The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement. All references to a “Section” in this Agreement are to a section of
this Agreement unless otherwise noted.
 
(k)         Construction. Where specific language is used to clarify by example
a general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement shall be
deemed to be the language chosen by the Parties to express their mutual intent,
and no rule of strict construction shall be applied against any Party.
 
(l)          Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.
 
(m)        Section 409A.
 
(i)           Compliance. Notwithstanding anything herein to the contrary, this
Agreement is intended to be interpreted and applied so that the payments and
benefits set forth herein either shall either be exempt from the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), or
shall comply with the requirements of Code Section 409A, and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be exempt
from or in compliance with Code Section 409A. To the extent that the Company
determines that any provision of this Agreement would cause the Executive to
incur any additional tax or interest under Code Section 409A, the Company shall
be entitled to reform such provision to attempt to comply with or be exempt from
Code Section 409A through good faith modifications. To the extent that any
provision hereof is modified in order to comply with Code Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to
Executive and the Company without violating the provisions of Code Section 409A.
Notwithstanding anything herein to the contrary, in no event does the Company,
its affiliates, officers, equity holders, employees, agents, members, directors,
or representatives guarantee the exemption from or compliance with Code Section
409A and no such party shall have any liability for failure of this Agreement to
be exempt from or comply with such Code section.
 
(ii)          Separate Payments. Notwithstanding anything in this Agreement to
the contrary, each payment payable hereunder shall be deemed to be a payment in
a series of separate payments for purposes of Code Section 409A.
 
(iii)        Specified Employee. Notwithstanding any provision in this Agreement
or elsewhere to the contrary, if on the date of Executive’s termination from
employment with the Company, Executive is deemed to be a “specified employee”
within the meaning of Code Section 409A and the Final Treasury Regulations using
the identification methodology selected by the Company from time to time, or if
none, the default methodology under Code Section 409A, any payments or benefits
that constitute non-exempt deferred compensation under Code Section 409A and
that are due upon a termination of Executive’s employment shall be delayed and
paid or provided (or commence, in the case of installments) on the first payroll
date on or following the earlier of (i) the date which is six (6) months and one
(1) day after Executive’s termination of employment for any reason other than
death, and (ii) the date of Executive’s death, and any remaining payments and
benefits shall be paid or provided in accordance with the normal payment dates
specified for such payment or benefit.
 
16

--------------------------------------------------------------------------------

(iv)         Separation from Service. Notwithstanding anything in this Agreement
or elsewhere to the contrary, a termination of employment shall not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits that constitute “non-qualified deferred
compensation” within the meaning of Code Section 409A upon or following a
termination of Executive’s employment unless such termination is also a
“separation from service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service”
and the date of such separation from service shall be the date of termination of
Executive’s employment by the Company for purposes of any such payment or
benefits.
 
(v)          No Designation. In no event may Executive, directly or indirectly,
designate the calendar year of any payment to be made under this Agreement or
otherwise which constitutes a “deferral of compensation” within the meaning of
Code Section 409A.
 
(vi)         Expense Reimbursement. With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Code Section 409A, (i) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
(ii) the amount of expenses eligible for reimbursement, or in-kind benefits,
provided during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
and (iii) such payments shall be made on or before the last day of Executive’s
taxable year following the taxable year in which the expense was incurred.
 
(n)         Excess Parachute Payments. Notwithstanding anything in this
Agreement to the contrary, if any of the payments or benefits provided or to be
provided by the Company or any its affiliates to Executive or for Executive’s
benefit pursuant to the terms of this Agreement or otherwise (“Covered
Payments”) are determined to constitute “excess parachute payments” within the
meaning of Section 280G of the Code and would, but for this Section 9(n) be
subject to the excise tax imposed under Section 4999 of the Code (or any
successor provision thereto) or any similar tax imposed by state or local law or
any interest or penalties with respect to such taxes (collectively, the “Excise
Tax”), then the Covered Payments shall be either (i) reduced to the minimum
extent necessary to ensure that no portion of the Covered Payments is subject to
the Excise Tax or (ii) delivered in full, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
Excise Tax, results in the receipt by Executive, on an after-tax basis, of the
greatest amount of benefits, notwithstanding that all or some portion of such
benefits may subject to the Excise Tax. All determinations required to be made
under this Section 9(n), including whether a payment would result in an “excess
parachute payment” and the assumptions utilized in arriving at such
determination, shall be made by an accounting firm selected by the Company.
 
17

--------------------------------------------------------------------------------

(o)         Employee Not to Act. Executive agrees that Executive is not entitled
to, and will not, exercise any rights of the Company under this Agreement or act
for or on behalf of the Company under this Agreement.
 
[SIGNATURE PAGE FOLLOWS]
 
18

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.
 

 
GREEN BRICK PARTNERS, INC.
       
By:
/s/ David Einhorn
 
Name:
David Einhorn
 
Title:
Chairman of the Board




 
EXECUTIVE
       
By:
/s/ James R. Brickman
 
Name:
 James R. Brickman
 
Title:
 Chief Executive Officer





[Signature Page to Brickman 2019 Employment Agreement]

--------------------------------------------------------------------------------